—Motion to extend time to take appeal denied. Memorandum: Defendant’s motion pursuant to CPL 460.30 (1) for an extension of time to take an appeal based upon defendant’s inability to communicate with trial counsel concerning whether to take an appeal does not comply with the requirements of CPL 460.30 (2). That subdivision requires that the motion papers "contain sworn allegations of facts claimed to establish the * * * inability to communicate, or other facts essential to support the motion”. Defendant failed to set forth the requisite facts in support of his motion. Therefore, we deny defendant’s motion *1127with leave to renew in compliance with CPL 460.30 (2). Present — Green, J. P., Fallon, Callahan, Davis and Boehm, JJ.